Slip Op. 05 - 69

                         J U D G M E N T

           UNITED STATES COURT OF INTERNATIONAL TRADE

              Thomas J. Aquilino, Jr., Senior Judge

- - - - - - - - - - - - - - - - - - - -x
ALLOY PIPING PRODUCTS, INC., FLOWLINE
DIVISION, MARKOVITZ ENTERPRISES, INC., :
GERLIN, INC., and TAYLOR FORGE STAIN-
LESS, INC.,                            :

                          Plaintiffs,   :
                                          Consolidated
                 v.                     : Court No. 02-00124

UNITED STATES OF AMERICA and THE UNITED:
STATES DEPARTMENT OF COMMERCE,
                                       :
                          Defendants.
- - - - - - - - - - - - - - - - - - - -x


          The plaintiffs having interposed a motion pursuant to CIT

Rule 56.2 for judgment upon the record compiled by the Interna-

tional Trade Administration, U.S. Department of Commerce ("ITA")

sub nom. Certain Stainless Steel Butt-Weld Pipe Fittings From

Taiwan: Final Results of Antidumping Duty Administrative Review, 66

Fed.Reg. 65,899 (Dec. 21, 2001); and the court in slip op. 04-134,

28 CIT       (Oct. 28, 2004), having granted that motion to the

extent of remand to the ITA to reopen the record, seek additional

relevant information regarding employee bonuses, and recalculate

the general and administrative expenses of Ta Chen Stainless Steel

Pipe, Ltd. and also to reconsider its U.S. indirect selling
Consolidated
Court No. 02-00124                                              Page 2


expenses; and the agency having reopened proceedings and considered

input from the other parties in furtherance thereof; and the

defendants having filed herein the ITA's Final Results of Deter-

mination Pursuant to Court Remand (Feb. 14, 2005); and the court

having now reviewed those results; and none of those other parties

having expressed any opposition thereto;         Now therefore, after due

deliberation, it is


           ORDERED,   ADJUDGED   and   DECREED    that   the   ITA's   Final

Results of Determination Pursuant to Court Remand (Feb. 14, 2005)

be, and they hereby are, affirmed.

Dated:   New York, New York
         June 14, 2005

                                         Thomas J. Aquilino, Jr.
                                            Senior Judge